Chapman, J.
The defendants demur to the plaintiff’s declaiation on the ground that the recognizance declared on is not in conformity with the provisions of Gen. Sts. c. 137, § 9. By the statute, a defendant upon his appeal is required to recognize to the plaintiff with sufficient surety or sureties to enter the action, to pay all rent then due, all intervening rent, and all damages and loss which the plaintiff may sustain by reason of the withholding of the possession of the demanded premises, and by reason of any injury done thereto during such withholding, together with all costs, until the restitution of the possession thereof to the plaintiff, in case the judgment from which the appeal is made is affirmed. In this case the recognizance is that the defendant “ shall and do prosecute his said appeal at *425said superior court with effect, and pay all rent of said premises now accrued and all intervening rent, damages and costs which may arise after said appeal.” The requirement that he prosecute his appeal with effect is no greater than that he enter it. Hobart v. Hilliard, 11 Pick. 143. The requirement that he pay all rent now accrued is no greater than to pay all rent now due. The reqúirement that he pay all intervening rent, damages and costs which may arise after said appeal has an implied limitation which is equivalent to the express limitation in the statute, “ until the restitution of the possession thereof to the plaintiff.”
. Thus it appears that the recognizance declared on does not require more than the statute recognizance. But it omits to require as much; for it does not require payment of “loss which the plaintiff may sustain by reason of withholding the possession of the premises, and by reason of injury done thereto during such withholding.”
The recognizance is faulty, therefore, in two particulars. (1.) Its language varies from the language of the statute; (2.) It omits to require security for the losses specified in addition to damages. The word “ damages ” has already received a judicial interpretation in Bartholomew v. Chapin, 10 Met. 1.
But the variations in phraseology have been shown to be immaterial ; and the defendants have no cause to complain of the other defect, which merely relieves them of a part of the liability to which they might have been subjected under the existing statute. The error of the magistrate does not injure them, but operates in their favor. And as the recognizance does not require of them anything not required by the statute, and as its omissions are in their favor, they have no legal ground of objeo tion to it. Hemwrrer overruled.